Dismissed and
Memorandum Opinion filed May 26, 2011.
 
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00010-CV
____________
 
LATONYA LEWIS, Appellant
 
V.
 
HARRIS COUNTY, Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 974906
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from an order denying an administrative
appeal signed November 30, 2010.  The clerk’s record was filed January 12, 2011. 
This court was advised that there was no reporter’s record made in the
underlying proceeding.  Appellant’s brief was due April 7, 2011, but it was not
filed.  Appellant also did not file a request for an extension of time to file
her brief.
            On April 21, 2011, this court issued an order stating that
unless appellant filed a brief and a motion reasonably explaining why the brief
was late on or before May 20, 2011, the court would dismiss the appeal for want
of prosecution.  See Tex. R. App.
P. 42.3(b).  Appellant filed no response.  
            Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Frost,
Jamison, and McCally.